                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 PLUMBERS LOCAL 98                               Case No.: 19-12610
 DEFINED BENEFIT PENSION
 FUND, et al.,                                   Denise Page Hood
                   Plaintiffs,                   Chief United States District Judge
 v.
                                                 Michael J. Hluchaniuk
 OAKLAND CONTRACTING CO.                         United States Magistrate Judge
 d/b/a/ OAKLAND PLUMBING
 COMPANY, Inc. & MICHAEL J.
 SCOTT,
                    Defendants.
 ____________________________/

ORDER DENYING WITHOUT PREJUDICE PLAINTIFFS’ MOTION FOR
            IMMEDIATE DISCOVERY (ECF No. 6)

I.    PROCEDURAL HISTORY

      Plaintiffs filed the instant suit on September 5, 2019, alleging that

defendants have failed to pay employee fringe benefit contributions pursuant to the

parties’ Collective Bargaining Agreement. (ECF No. 1). On September 17th,

plaintiffs filed an emergency motion for immediate discovery. (ECF No. 6). Chief

District Judge Denise Page Hood referred the motion to the undersigned. (ECF

No. 7). On October 2, 2019, plaintiff obtained a Clerk’s Entry of Default as a

result of defendants’ failure to answer the complaint. (ECF No. 9). Though the

named defendants were served with the pending motion for immediate discovery

(see ECF No. 6, PageID.26), they have not responded to the motion.
II.   ANALYSIS

      Plaintiffs seek a Court order pursuant to Fed. R. Civ. P. 26(d) permitting

them to conduct early discovery for the purpose of obtaining the information

necessary to pursue construction liens or bonds. Specifically, plaintiffs seek to

depose, duces tecum, the individual defendant, Michael Scott, and/or any agent of

defendant Oakland Plumbing to obtain information regarding the identity of

projects involving the defendant company and the specific employees and hours

worked on those projects. (ECF No. 6, PageID.23). Plaintiffs intend to pursue

available liens or payment bonds in the event that defendants are unable to “fulfill

their obligation” under the Collective Bargaining Agreement, and to do so, they

need certain information. (Id. at PageID.24). According to the plaintiffs, “time is

of the essence” because there are deadlines that would restrict their ability to make

claims if not followed.

      Immediate discovery is not warranted in this instance. Plaintiffs are

essentially seeking to obtain discovery in aid of execution of a judgment. But,

although default has been entered against the defendants, there is no judgment

against them as of the date of this Order. If judgment is entered against the

defendants, plaintiffs may obtain discovery in aid of the judgment or execution

under Fed. R. Civ. P. 69(a)(2), including conducting a creditor’s examination, if




                                             2
necessary. See, e.g., Lewis v. United Joint Venture, 2011 WL 13201856, at *2

(W.D. Mich. Feb. 24, 2011).

      Further, plaintiffs have not demonstrated good cause to allow early

discovery. The Federal Rules of Civil Procedure generally require a discovery

conference under Rule 26(f) prior to the commencement of discovery. However,

under Fed. R. Civ. P. 26(d), the Court may enter an order permitting discovery in

advance of a scheduling conference. Fed. R. Civ. P. 26(d) (“A party may not seek

discovery from any source before the parties have conferred as required by Rule

26(f), except ... when authorized ... by court order.”). In deciding whether to

permit discovery in advance of the Rule 26(f) conference, the Court should

evaluate whether good cause exists. McCluskey v. Belford High School, 2010 WL

2696599, *1 (E.D. Mich. June 24, 2010) (citing Diplomat Pharm., Inc. v. Humana

Health Plan, Inc., 2008 WL 2923426, at *1 (W.D. Mich. July 24, 2008)); 8A Fed.

Prac. & Proc. Civ. § 2046.1 (3rd ed. 2010) (“Although the rule does not say so, it is

implicit that some showing of good cause should be made to justify an order, and

courts presented with requests for immediate discovery have frequently treated the

question whether to authorize early discovery as governed by a good cause

standard.”).

      Though plaintiffs argue that time is of the essence because certain lien or

bond claims have deadlines, they have not sufficiently demonstrated the need for

                                             3
urgency. Plaintiffs cite M.C.L. § 570.1109(3) as an example of the need for

urgency. The statute states that a laborer has until the fifth day of the second

month after fringe benefit payments were due but not paid to file a notice of

furnishing to the designee (as defined in the statute) and the general contractor

named in the notice of commencement.1 But, plaintiffs have not demonstrated that

the laborers, or union members, are without the means to identify the general

contractors on the projects for which they provided labor to timely file a notice of

furnishing, unless plaintiffs conduct a deposition.

       Plaintiffs also state that certain payment bonds have “timeframes” that must

be followed in order to make claims. (ECF No. 6, PageID.24). They intend to

pursue construction lien or bond claims on defendants’ projects or through direct

payments from the general contractors owing amounts to the defendants. (Id. at

PageID.23). Plaintiffs have not persuaded the Court that there is no other way to

quickly obtain the information necessary to pursue available liens or bonds at this

time, nor have they cited any other statute or discussed any other deadlines for

filing liens or pursuing bonds that are approaching. Even assuming deadlines are

fast approaching, presumably the employee members of the union would be able to


       1
          Plaintiffs’ “time is of the essence” argument is, in part, hollow. In citing M.C.L. §
570.1109(3), they state that the delinquency dates back to April 2018. The statute gives a laborer
until the fifth day of the second month after fringe benefit payments were due but not paid to
provide a notice of furnishing. For delinquencies dating as far back as April 2018, the two-
month deadline has long passed. It is not clear what information plaintiffs could obtain that
would allow them still to provide a notice of furnishing.
                                                    4
provide information to plaintiffs about projects on which they provided labor,

including the locations of the projects and the number of hours they worked. For

these reasons, the motion for immediate discovery is DENIED WITHOUT

PREJUDICE.

      It is also noteworthy that plaintiffs did not seek concurrence before bringing

this motion (considering the defendants were not yet in default at the time the

motion was filed), as required by Local Rule 7.1(a). Plaintiffs must follow the

Local Rules of this District. Failure to do so in future may result in an order

striking a motion or pleading.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(b)(2) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed.R.Civ.P. 72(a). Any objections are required to specify the part of the Order to

which the party objects and state the basis of the objection. When an objection is

filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling remains

in full force and effect unless and until it is stayed by the magistrate judge or a

district judge. E.D. Mich. Local Rule 72.2.




                                              5
Date: October 9, 2019                     s/Michael J. Hluchaniuk
                                          Michael J. Hluchaniuk
                                          United States Magistrate Judge




                         CERTIFICATE OF SERVICE

       I certify that on October 9, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system, which will send electronic
notification to the following: David Selwocki, and I certify that I have mailed by
United States Postal Service the foregoing pleading to Michael Scott and Oakland
Contracting Co., d/b/a Oakland Plumbing Company, Inc., a non-ECF participant,
at the following address: 15900 32 Mile Road, Ray Twp., MI 48096.

                                          s/William Barkholz
                                          Case Manager




                                             6
